UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-1600


BONNY BERKNER,

                 Plaintiff - Appellant,

          v.

PENNY PRITZKER, In her official capacity as Secretary, U.S.
Department of Commerce,

                 Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:12-cv-01390-DKC)


Submitted:   January 30, 2014              Decided:   March 25, 2014


Before NIEMEYER and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gary M. Gilbert, Ari M. Wilkenfeld, THE LAW OFFICES OF GARY M.
GILBERT AND ASSOCIATES PC, Silver Spring, Maryland, for
Appellant. Rod J. Rosenstein, United States Attorney, Joseph R.
Baldwin, Assistant United States Attorney, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Bonny    M.    Berkner    brought      this    action   against     the

Secretary of the United States Department of Commerce, alleging

that   she     was    subjected       to       unlawful     harassment,     refused

reasonable accommodation, discriminated against on the basis of

her disabilities, and retaliated against, in violation of the

Rehabilitation Act of 1973, as amended, 29 U.S.C.A. § 701 et

seq.; the Americans with Disabilities Act of 1990, 42 U.S.C.

§ 12101 et seq.; and Title VII of the Civil Rights Act of 1964,

as amended, 42 U.S.C. § 2000e et seq..                     We have reviewed the

record and have considered the parties’ arguments and find no

reversible error.          Accordingly, we affirm for the reasons stated

by the district court.          Berkner v. Blank, No. 8:12-cv-01390-DKC

(D. Md. Mar. 11, 2013).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    this    court    and      argument    would   not   aid   the

decisional process.

                                                                           AFFIRMED




                                           2